_____________

                               No. 95-1551EM
                               _____________

Sandra L. Muegler,                   *
                                     *
                  Appellant,         *   Appeal from the United States
                                     *   District Court for the Eastern
     v.                              *   District of Missouri.
                                     *
Jack C. Harper,   *                  [UNPUBLISHED]
                                     *
                  Appellee.          *
                               _____________

                      Submitted:   November 17, 1995

                         Filed: December 28, 1995
                               _____________

Before RICHARD S. ARNOLD, Chief Judge, HENLEY, Senior Circuit
      Judge, and FAGG, Circuit Judge.
                              _____________


PER CURIAM.


     Sandra L. Muegler brought this lawsuit driven by spite, not merit.
Unsurprisingly, the district court imposed monetary sanctions against her.
Muegler appeals the district court's order and we affirm.


     Having considered the record, we agree with the district court that
"[Muegler's] intent in bringing and pursuing this litigation was not to
seek recompense for legitimate claims, but instead to harass and embarrass
[Jack C. Harper] and cause him to incur needless legal expenses."       The
district court's decision to impose sanctions is clearly correct.   Indeed,
in light of Muegler's attorney's response to a question from the bench
during oral argument conceding that the arguments raised on appeal were not
made in the district court, Muegler's pursuit of this appeal borders on the
frivolous.
We affirm the judgment of the district court.   See 8th Cir. R. 47B.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-